PER CURIAM:
Alwin Peterson, Jr., appeals his 145-month sentence, imposed after pleading guilty to one count of conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349. Briefly stated, Peterson traveled to different cities and states and was the leader of the offense, accessed bank accounts by impersonating account holders, and recruited runners to make withdrawals from compromised accounts. The conduct in this case was sufficient to demonstrate that Peterson “intentionally engaged in or caused the conduct constituting sophisticated' means” per U.S.S.G. § 2Bl.l(b)(10)(C). Therefore, the district court’s finding was not in clear error.
AFFIRMED.